Citation Nr: 1415320	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-01 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for left median neuropathy, previously diagnosed as left carpal tunnel syndrome.  

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left rotator cuff repair.


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1994 to April 1995, February 2003 to November 2003 and November 2007 to September 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals VA treatment records dated December 2003 to September 2011.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue of entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left (minor) rotator cuff repair is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left (minor) median neuropathy closely approximates moderate incomplete paralysis due to symptoms of paresthesias and dysesthesias of the left hand, positive Phalen's signs, and loss of sensation resulting in dropping things.   



CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected left carpal tunnel have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.120, 4.123, 4.124a, Diagnostic Code 8515 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 276 (2006).  

The Veteran was issued a VCAA letter concerning the claim of service connection.  Service connection was granted for left carpal tunnel syndrome by way of a March 2010 rating decision.  The Veteran's claim for a higher rating for his left median neuropathy arises from an appeal of the initial assigned rating for that service-connected disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA treatment and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained related to the median neuropathy claim.  

The Veteran was also afforded VA examinations in January 2010 and May 2012 in conjunction with his left median neuropathy claim.  The Veteran has not alleged that such are inadequate for rating purposes.  The Board finds the VA examinations are adequate because they are based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran has not asserted, nor has the evidence shown, that his symptoms have materially worsened since the most recent May 2012 examination.  See 38 C.F.R. §§ 3.326, 3.327.  The Board accordingly finds that the examination reports of record are adequate to adjudicate the Veteran's claim and no further examination is necessary.  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Increased Rating for Left Median Neuropathy

The Veteran contends that his service-connected left median neuropathy warrants a higher disability rating. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

DC 8515 provides the rating criteria for the median nerve.  Complete paralysis of the median nerve of the upper extremity contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscle of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened; and pain with trophic disturbances.  Complete paralysis is evaluated at 70 percent for the major limb and 60 percent for the minor limb.  Severe paralysis warrants a 50 percent rating for the major limb and a 40 percent rating for the minor limb.  Moderate paralysis warrants 30 percent for the major limb and 20 percent for the minor limb.  38 C.F.R. § 4.124a, DC 8515.  

Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

In the present case, an April 2009 nerve conduction study revealed left carpal tunnel syndrome.  A January 2010 VA examination revealed pain and a tingling sensation in the Veteran's left hand.  The examiner noted that the Veteran was right hand dominant.  He noted numbness in his left hand that caused him to drop things every so often.  He also noted sleeping with a wrist splint on his left hand.  The examiner noted an overall decrease in the strength and dexterity of the Veteran's left hand with a history of paresthesias due to known carpal tunnel syndrome.  The examiner noted mild dysfunction due to the Veteran's left carpal tunnel syndrome, resulting in limitations in carrying heavy things and activities that required good hand grip.  A November 2010 private treatment record reported decreased sensation in all nerve distributions of the left hand as well as a positive impingement test on the left.  

A May 2012 VA examination revealed a diagnosis of left median neuropathy.  The Veteran reported more frequent numbness in left hand and that he dropped objects due to loss of sensation.  He noted wearing a left wrist splint at bedtime.  The examiner noted moderate paresthesias and dysesthesias and no muscle atrophy.  Reflexes were normal with no trophic changes attributable to peripheral neuropathy.  A sensory examination revealed decreased sensation to light tough in the left hand and fingers.  Phalen's sign was positive on the left.  The examiner noted mild incomplete paralysis of the left median nerve.  The examiner concluded that the Veteran's peripheral neuropathy did not impact his ability to work.  

Applying the criteria to the facts of this case, the Board finds that the criteria for a disability rating in excess of 20 percent for service-connected left (minor) median neuropathy have not been met for the entire period on appeal.  In this respect, the evidence of record reflects that the Veteran's left median neuropathy more closely approximates moderate incomplete paralysis due to symptoms of decreased sensation, positive Phalen's sign, positive impingement test, paresthesias and dysesthesias.  There is no evidence of record showing "complete" paralysis or incomplete severe paralysis of the median nerve.  The January 2010 examiner noted overall decrease in strength, dexterity and sensation.  While November 2010 private treatment record noted decreased sensation in all nerve distributions, the January 2010 examiner noted only mild dysfunction of the left hand, resulting in occasional dropping of objects.  Furthermore, the May 2012 examiner noted no muscle atrophy or trophic changes with normal reflexes.  No limitation of range of motion in the fingers or wrist was noted in the evidence of record.  

Additionally, the record includes an examiner's opinion regarding the overall severity of the Veteran's left median neuropathy.  The May 2012 examiner described "mild" incomplete paralysis.  However, the examiner also noted moderate paresthesias and dysesthesias.  Furthermore the January 2010 examiner described "mild" dysfunction of the left hand.  The Veteran reported limitations such as dropping objects due to numbness and difficulty carrying heavy objects.  Limited hand grip was also noted.  

Overall, when evaluating the relative impairment of motor function, sensory disturbance and trophic changes, the Board is of the opinion that the Veteran's left median neuropathy (minor) more closely approximates moderate incomplete paralysis of the median nerve due to the symptoms as described above.  The Veteran's symptoms are not wholly sensory, warranting a mild level of disability.  Some of his symptoms are impairments of function.  These symptoms are described as mild or moderate in the evidence of record, with no severe symptoms noted.  The Board finds the characterization of "moderate" symptoms probative and in line with the Veteran's overall level of disability.  

In so holding, the Board has considered the Veteran's report of symptomatology and functional limitations.  The Veteran is competent to report his symptoms and the functional limitations resulting therefrom because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  With regard to the extent of severity of those symptoms, the Board finds that the specific objective medical findings greatly outweigh the Veteran's contentions, as the physicians have greater expertise and training to evaluate the extent of neurologic impairment.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  In this case, the Veteran reports loss of sensation, decreased strength and functional impairment.  The criteria pertaining to median nerve impairment allows for broad discretion in reviewing factors affecting functioning of the hand and wrist.  Higher disability ratings exist, which contemplate a greater level of disability than that shown by the Veteran.  The Board further notes that there has been no specific allegation by the Veteran that the applicable schedular criteria are inadequate.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture, and it is unnecessary to discuss the second prong of Thun.  Referral for consideration of an extra-schedular rating is not necessary.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the January 2010 VA examiner noted the Veteran was not employed and had not been employed for the last year or two due to his inability to find a job.  The May 2012 examiner noted that the Veteran's left median neuropathy did not affect his ability to work.  Thus, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In summary, the Board finds that the preponderance of the evidence is against the grant of a disability rating greater than 20 percent for service-connected left median neuropathy.  In making this determination, all reasonable doubt has been resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating in excess of 20 percent for left median neuropathy, previously diagnosed as left carpal tunnel syndrome, is denied.  


REMAND

The Board finds that the Veteran's claim for an initial rating in excess of 10 percent for a left rotator cuff disability must be remanded for further development.  

In his January 2011 VA Form 9, the Veteran reported that treatment records from Dr. Mark Traumann showed that his condition worsened and that he had painful and loose scapula and clavicle movement.  The Veteran indicated that the private medical evidence was attached to the VA Form 9 and that it showed loose scapula and clavicle movement.  One report was associated with the VA Form 9; however, it is not clear whether this is the report the Veteran was referring to.  The attached report does not make mention of any loose scapula and clavicle movement.  Additionally, the attached report shows that the Veteran was to have additional treatment.  VA must ensure that all records from Dr. Traumann, as well as any other treatment reports, are associated with the claims file.  In this regard, the Board notes that the Veteran reported on his May 2012 VA examination that he received physical therapy and was treated at the Ft Buchanan Clinic and that he was also treated by a private orthopedic doctor.  On remand, these records, and any other records related to the Veteran's left rotator cuff disability, should be obtained and associated with the claims file to allow for a full and fair adjudication of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's left shoulder treatment from the appropriate VA Health Care system to include facilities in San Juan, Puerto Rico, all physical therapy treatment reports, reports from private orthopedic doctors identified by the Veteran, as well as treatment records form Ft Buchanan Clinic.  

2.  Ask the Veteran to provide a release for relevant records of treatment from Dr. Mark Traumann and to identify and provide the names and appropriate releases for any other care providers who may possess new or additional evidence pertinent to his left rotator cuff disability.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  Inform the Veteran that he may provide these records to VA directly as well.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


